DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeigs et al, US 2010/0126455 [Zeigs].
Regarding claim 1, with reference to figures 1 and 2, Zeigs discloses an engine starting device (100) comprising:
a starter case (10);
a rope reel (11) that is rotatably assembled to the starter case (paragraph 34); 5
a rope (12) that is wound around a retention groove formed in the rope reel (figures); and
a recoil spring (13) that is housed between the starter case and the rope reel (paragraph 31) to exert urging force in a direction to rewind the rope;
wherein:
the rope reel includes a first circumferential wall portion (27) that is erectly provided so as to surround an outer circumference of the recoil spring (figure 2); 10
the starter case includes a second circumferential wall portion (not labeled, part of seal 24; figure 2) that is erectly provided so as to adjoin an 
the first circumferential wall portion and the second circumferential wall portion are disposed so that end edges of the first circumferential wall portion and the second 15circumferential wall portion overlap each other when viewed in a radial direction (figure 2); and
a plate (20) is disposed between the starter case and the recoil spring inside the first circumferential wall portion (paragraph 35, figure 1).
See at least paragraphs 30-36.
Regarding claim 2, Zeigs further discloses wherein the plate is sandwiched and retained by the starter case and the recoil spring (figure 1; paragraph 35).
Regarding claims 3 and 4, Zeigs further discloses wherein when the starter case is attached to an engine in use, cooling air for cooling the engine flows along an outer circumferential face of the first circumferential wall portion or the second circumferential wall portion and the cooling air flows in an extending direction of one of the first circumferential wall 25portion and the second circumferential wall portion, which is provided on an outer circumferential side.  The Examiner notes that while a cooling air flow is not shown or disclosed, the drawings reasonably suggest that the starter case has a grid-like structure that allows for air to flow through the case towards the engine (See MPEP 2125).  A person skilled in the art will readily appreciate that the flow will generally be in the axial direction (indicated as “X” in figure 1).  Additionally, cooling air can flow through the serpentine seal (15) as shown in figure 2, which includes outer portions extending in the axial direction along the first as second circumferential wall 
Regarding claims 5-8, Zeigs further discloses wherein a gap between the first circumferential wall portion and the second circumferential wall portion is opened in a direction different from a flow of cooling air.  The Examiner notes that while a cooling air flow is not shown or disclosed, the drawings reasonably suggest that the starter case has a grid-like structure that allows for air to flow through the case towards the engine (See MPEP 2125).  A person skilled in the art will readily appreciate that the flow will generally be in the axial direction (indicated as “X” in figure 1).  Accordingly, because of the serpentine nature of the seal shown in figure 2, gaps are created in both the flow direction and perpendicular (i.e., different) to the flow of cooling air. Accordingly the Examiner considers that the claims are inherently described in the prior art drawings. 
Allowable Subject Matter
Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 9-16, Zeigs or the other art of reference fail to teach or suggest a ring-like balancing chamber as required by the claims.  Accordingly this feature is allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747